Citation Nr: 1548709	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  10-14 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with depressed mood.
 
2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Douglas J. Rosinki, Attorney



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran was a member of the United States Army Reserves, with periods of active duty from July 1986 to November 1986, March 1990 to May 1991, and March 2003 to July 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2007 and August 2013 rating decisions by Regional Offices (ROs) of the United States Department of Veterans Affairs which denied entitlement to the benefits sought.  The St. Petersburg RO had jurisdiction over the Veteran based on his residence, but he was a VA employee at the time of the decision under appeal.

In October 2012, the Board granted a higher rating for a service-connected left foot disability and remanded the claims for service connection for a left knee disability and a higher rating for his psychiatric disorder.  During this period, the Veteran perfected his appeal for entitlement to a TDIU.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In reviewing the medical records, a current examination is needed to assess the severity of the Veteran's psychiatric disorder.  Although a VA examination was conducted in May 2013, there is some indication in the record that the Veteran's psychiatric disorder may have increased in severity since that evaluation.  For instance, the Global Assessment of Functioning (GAF) score has decreased from 60 at the May 2013 VA examination to 50 in October 2013.  See October 2013 VA outpatient record.  This factor, along with the Veteran's contentions, is significant enough to trigger scheduling a contemporaneous examination.  

Current VA examination is also needed in determining the severity of all of the Veteran's service-connected disabilities in terms of his ability to obtain and maintain employment.  The VA examiner in May 2013 found that the Veteran would be only mildly impaired in a work setting, but it appears that this examiner only considered his psychiatric impairment. 

Regarding the claim for service connection for a left knee disability, a VA examination was conducted in July 2015.  The VA examiner determined that the Veteran's left knee disability was unrelated to his military service.  In providing the rationale, the VA examiner indicated that there was no objective indication of left knee problems during service.  However, in reviewing the service treatment records, the Veteran was involved in an automobile accident in July 2003, wherein he complained of left knee pain.  See Veterans Benefits Management System (VBMS) e-folder, medical photocopy received in May 2014, pg. 25.  This VA examiner therefore based his conclusion, at least partly, on an inaccurate review of the facts, which in turn lessens the probative value of his opinion.  See Black v. Brown, 5 Vet. App. 177 (1993).  Furthermore, in providing the opinion, this clinician does not refer to the Veteran's account of his service and post service medical history.  The United States Court of Appeals for Veterans Claims (Court) held that a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The same holds true regarding whether he has had continuous symptoms since service as he is alleging, though not objectively documented.

Finally, the record shows that the Veteran has been granted vocation rehabilitation services through VA.  The records associated with this VA service should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangement to obtain the Veteran's complete VA treatment records, dated since July 2015.

2.  Make arrangements to obtain the Veteran's VA Vocational Rehabilitation folder/records.

3.  If he is still available, forward the claims file to the VA examiner that performed the July 2015 evaluation of the Veteran's left knee and ask that he submit an addendum statement basing his opinion on the correct facts.  

(a)  The examiner must provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's left knee disability had its clinical onset during active service or is related to any incident of service.

In providing this opinion, the examiner must acknowledge and consider the following:

* The Veteran's report of left knee pain that was recorded during service in July 2003 after he was involved in an automobile accident;   

* That the Veteran was jump-qualified, with a parachutist badge, and that in the process of his training for such, he sustained repeated heavy traumas to the legs and knees; while he did not report a specific injury, he did explain that the repetitive stresses contributed to his current left knee problems.   


* The Veteran's contention that the other "wear and tear of military life, to include training, marching, and the carrying of heavy loads, contributed to his left knee condition; and

* The Veteran's lay statements regarding having experienced relevant left knee symptoms while in service and on a continuous basis since service.  

(b)  The examiner must provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's left knee disability was either (i) caused by, or (ii) aggravated, or permanently worsened, by his service-connected right knee disorder, to include by any altered gait associated therewith.

If, for whatever reason, it is not possible or feasible to have this same VA examiner provide this further comment, then have another equally qualified examiner provide this necessary additional medical opinion.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed to make this determination of causation.

Whoever is designated to provide this additional comment must discuss the rationale of the opinion(s), whether favorable or unfavorable, if necessary citing to specific evidence in the file.

4.  Schedule the Veteran for a VA psychiatric examination to determine the severity of his PTSD with depressed mood.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

5.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.

In conjunction with the examination, the claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The examination report should indicate that this has been accomplished.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment. 

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., PTSD with depression, migraine headaches, hearing loss, tinnitus, degenerative disc disease of the cervical spine, radiculopathy of the left upper extremity, asthma, vertigo, left plantar heel spurs and fasciitis, right knee patellofemoral syndrome, and gastroesophageal reflux disease) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

The examiner(s) must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.  

6.  Finally, after completing any other development that may be warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his attorney must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

